DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2017/0134927).
Regarding claims 1 and 13, Lee discloses a method for optimizing the use of gateways depending on a category of message to be sent by a connected object, said connected object being able to access several gateways adapted for transmitting a message sent by the connected object (see abstract, figs.1-3, elements 100s, 411, 412, fig.5 and its description), said method comprising: a procedure for discovering, by the connected object, gateways available for the connected object (see abstract, fig.1, element 100, fig.3, elements 131/130, paragraphs [0005], [0028], [0040], [0045], [0051-0052], fig.5 and its description), said discovery procedure comprising: broadcasting, by the connected object, a query message in several data transport subnetworks, and receiving, by the connected object, response messages sent by each of the available gateways in response to the query message, said response messages containing gateway connectivity parameters and a validity period value of said connectivity 
Regarding claim 2, Lee further discloses the connected object as a sender initiates a step of sending a data message (see figs. 1-3, element 100, fig.5, step S105, paragraph [0098] and its description): categorizing the message to be sent by the sender connected object, to assign a category value to said message (see fig.5, steps S101-S103, paragraphs [0039-0040], [0096-0097] and its description), and transmitting the data message by the sender connected object to the available gateway which has the maximum priority level for the category of message to be sent (see fig.5, steps S101-S103, paragraphs [0037-0040], [0096-0098] and its description).
Regarding claim 3, Lee further discloses a step of updating the priority levels, said updating step including broadcasting or transmitting, by at least some of the available gateways, new connectivity parameters to the connected object, and automatically updating the priority levels of said available gateways by the connected object (see fig.5, steps S101-S103, paragraphs [0037-0040], [0096-0098] and its description).
Regarding claim 4, Lee further discloses the updating step includes transmitting, by the connected object, an update message to at least some of the available gateways, the recipient gateways being selected depending on the validity period value of the connectivity parameters associated therewith (see fig.5, steps S101-S103, paragraphs [0037-0041], [0096-0098] and its description).
Regarding claim 5, Lee further discloses the priority levels of the available gateways per message category are stored in a memory of the connected object (see fig.3, element 142 and its description).
Regarding claim 6, Lee further discloses the priority levels of the available gateways per message category are transmitted by the connected object to other connected objects (see figs. 1-3, element 100, fig.5, steps S101-S103, paragraphs [0037-0040], [0096-0098] and its description).
Regarding claim 7, Lee further discloses the connectivity parameters specific to each gateway which are taken into account, by the connected object, for calculating the priority levels, include: a connectivity type, a data transport cost per unit of data, a connectivity quality index, a latency time, and/or a transmission rate associated with the 
Regarding claim 8, Lee further discloses when the connected object initiates a procedure for sending a request: a procedure for categorizing messages to be transmitted, including categorizing the request to be sent by the connected object so as to define a category value of the request and categorizing a response expected by the connected object so as to define a category value of the response , the categorizations including executing, by the connected object, at least one categorization function, for calculating the category values of the request and the response from message parameters of said request and said response (see fig.5, steps S101-S103, paragraphs [0039-0040], [0096-0097] and its description), and transmitting the request by the connected object to an available gateway having a maximum priority level for the category value of the request, said transmitted request including an identifier of the gateway to be used for transmitting the response to the connected object, said identifier corresponding to a gateway having a maximum priority level for the category value of the response (see fig.5, steps S101-S103, paragraphs [0039-0041], [0096-0097] and its description).
Regarding claim 9, Lee further discloses the transmitted request further includes a time indication corresponding to a period during which the response must be transmitted (see paragraph [0008]).
Regarding claim 10, Lee further discloses a prior procedure for assigning, by each of the gateways, a fixed IP address to the connected object and a dedicated port to said fixed IP address, wherein all messages received on said dedicated port are 
Regarding claim 11, Lee further discloses the transmitted request includes the port dedicated to the connected object of the gateway to be used for the transmission of the response (see paragraphs [0036-0040]).
Regarding claim 12, Lee further discloses the message characteristics specific to each message to be transmitted and taken into account by the connected object for categorizing the message, include: the size of the message, an index relating to the urgency of the message, and/or the format of any objects associated with the message (see paragraph [0040] and claims 8-10 of this reference).
Regarding claim 14, Lee further discloses a priority access management module including: means for categorizing a message to be sent, configured to assign a category value to said message, and transmission means configured to transmit the message to be sent to the available gateway which has the maximum priority level for the category value of the message to be sent (see fig.5, steps S101-S103, paragraphs [0039-0040], [0096-0097] and its description).
Regarding claim 15, Lee further discloses system further including gateways accessible by said connected object for transmitting a message and wherein the gateways are configured to send a response message in response to the query message of the connected object, said response messages containing gateway connectivity parameters and a validity period value of said connectivity parameters (see fig.5, steps S101-S103, paragraphs [0037-0041], [0096-0097] and its description).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647